LEVY, J.,
with whom, SAUFLEY, C.J., joins, dissenting.
[¶ 15] The Court’s decision to permit interlocutory appellate review in the circumstances of this case arises from a desire to ameliorate the burdens mechanic’s *818liens place on property owners. For the following three reasons, I believe that this new and unconditional opportunity for interlocutory appellate review will have the paradoxical effect of imposing greater burdens on all of the parties to a mechanic’s lien action.
[¶ 16] First, M.R. Civ. P. 3 provides that when a complaint or return of service is not timely filed, the action may be dismissed on motion and notice. We review a trial court’s exercise of the discretion invested in it by Rule 3 through the deferential lens of the abuse of discretion standard. See Dep’t of Human Servs. v. Levesque, 669 A.2d 756, 759 (Me.1996); Qualey v. Sec’y of State, 628 A.2d 1035, 1037 (Me.1993). Consequently, the likelihood that we will upset a trial court’s decision to deny a motion to dismiss based on Rule 3 is not great. There is no compelling reason to create a new opportunity for appellate review of a trial court’s exercise of the discretion established by Rule 3 at the front-end of contested litigation.
[¶ 17] Second, although judicial liens, such as an attachment or trustee process, and statutory liens, such as a mechanic’s lien, bear some similarity, they are fundamentally different creatures. The mechanic’s lien serves to provide contractors, subcontractors, and material suppliers “a secure and immovable interest in the improved real estate to protect their right to payment.” 3 Steven Stein, CONSTRUCTION Law ¶ 9.01 (2006).2 Unlike judicial liens, mechanic’s liens are specifically intended to serve the social purpose of encouraging individuals and businesses to engage in the frequently leveraged and time-consuming undertakings associated with the construction trades. This is why we “have long adhered to the principle that the mechanic’s lien statutes will be construed and applied liberally to further their equity and efficacy, when it is clear that the lien has been honestly earned, and the lien claimant is within the statute.” Twin Island Dev. Corp. v. Winchester, 512 A.2d 319, 323 (Me.1986) (quotation marks omitted).3
[¶ 18] Accordingly, although judicial attachments and mechanic’s liens are similar, they are fundamentally different because mechanic’s liens are designed to be more certain in order to advance a specific social need. By making mechanic’s liens actions subject to early appellate review and, consequently, more expensive to keep in effect, we necessarily reduce the level of business risk that contractors, subcontractors, and material suppliers will accept when deciding whether to undertake construction projects.
[¶ 19] Finally, and perhaps most importantly, interlocutory appellate review regarding mechanic’s liens will significantly delay the completion of cases and increase the cost of litigation. Unlike an interlocutory appeal taken from an order approving, dissolving, or denying an attachment or trustee process, an interlocutory appeal taken from an order denying a motion to dismiss a mechanic’s lien claim stays all *819proceedings at the trial court level. See M.R.App. P. 3(b). Here, the Forsters’ motion to dismiss was denied by the trial court on July 1, 2005. It has taken more than a year for the resulting interlocutory appeal to be decided, during which time there has been no development of this case at the trial court level. If we had summarily dismissed this appeal as we often do for appeals that are obviously interlocutory and not within any of the established exceptions to the final judgment rule, it is likely that a final judgment would have already been or would soon be rendered by the Superior Court in this case.
[¶ 20] Abandoning our long-standing practice of summarily dismissing this type of interlocutory appeal will have the unfortunate effect of diverting the parties’ resources and the State’s judicial resources from achieving a final, timely, and less costly resolution of the parties’ dispute. Although the Court’s decision to entertain this appeal is motivated by a well-intentioned desire to reduce the burdens of mechanic’s liens, I conclude that interlocutory appeals in mechanic’s liens cases will produce the opposite effect. Accordingly, I respectfully dissent.

. The mechanic’s lien "is an American innovation [that] owes its origination to Thomas Jefferson and James Madison. In 1791, as an incentive for the building of the new capítol in Washington, D.C., a lien to 'encourage master builders to contract for the erecting and finishing of houses' was established by statute.” 3 Steven Stein, Construction Law ¶ 9.01 (2006).


. This social purpose is also reflected in our bankruptcy laws. Unlike a judicial lien, a mechanic’s lien that qualifies as a "statutory lien” under 11 U.S.C. § 101(53) of the Bankruptcy Code is generally not avoidable in bankruptcy. See In re Schick, 418 F.3d 321, 323 (3d Cir.2005); Klein v. Civale & Trovato (In re Lionel Corp.), 29 F.3d 88, 94 (2d Cir.1994).